Citation Nr: 9934693	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for rheumatoid arthritis, allegedly 
incurred as a result of a transfusion of contaminated blood 
at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the veteran's 
claim as not well grounded.

In his Substantive Appeal, received by the RO in November 
1998, the veteran requested a VA hearing before an RO hearing 
officer.  However, in December 1998, the veteran submitted a 
statement in which he withdrew his hearing request.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current rheumatoid arthritis and any incident of VA 
treatment.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for rheumatoid arthritis, 
allegedly incurred as a result of a transfusion of 
contaminated blood at a VA medical facility, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 513 U.S. 
115 (1994); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  However, 38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has contended that he incurred 
rheumatoid arthritis as a result of a transfusion of 
contaminated blood administered at a VA medical facility in 
1986.  He asserts that past comments from Charles G. Ray, 
M.D., support his contentions.

The Board has reviewed the claims file and observes that the 
veteran was hospitalized at a VA facility on several 
occasions in 1986 and that a VA hospital report from April 
1986 confirms that he was given blood transfusions because of 
rectal bleeding that occurred in conjunction with treatment 
for prostate cancer.  Also, the veteran has been treated 
specifically for rheumatoid arthritis since 1992.  However, 
there is no medical evidence suggesting that that the blood 
that was transfused in 1986 was contaminated or that these 
blood transfusions were a causal factor in the development of 
rheumatoid arthritis.  In fact, the examiner who conducted 
the veteran's June 1992 VA hand, thumb, and fingers 
examination suggested that the veteran was rheumatoid 
arthritis factor positive in 1981, and, in a November 1998 
letter, Dr. Ray noted that he was not able to comment on 
whether the veteran received contaminated blood at a VA 
facility.

Overall, there is no competent medical evidence of a nexus 
between the veteran's current rheumatoid arthritis and any 
aspect of VA treatment.  Indeed, the only evidence of record 
suggesting a link between this disability and VA treatment is 
the veteran's lay opinion.  However, the Board would point 
out that the veteran has not been shown to possess the 
requisite medical expertise needed to render a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) (a lay account of a physician's statement, 
"filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for rheumatoid arthritis, allegedly 
incurred as a result of a transfusion of contaminated blood 
at a VA medical facility, is well grounded.  Given the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).



ORDER

A well-grounded claim not having been presented, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for rheumatoid arthritis, allegedly incurred as a 
result of a transfusion of contaminated blood at a VA medical 
facility, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

